DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 12/20/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7-13 and 16-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Li et al. (US 2015/0199038 A1).

 	Pertaining to claim 1, Li et al. discloses A display (20, see figs. 3-4), comprising a first substrate (22, see fig. 3), a second substrate (21, see fig. 3), a display medium 


    PNG
    media_image1.png
    430
    825
    media_image1.png
    Greyscale
  

 	Pertaining to claim 2, Li et al. discloses15, further comprising a plurality of driving components (220, see fig. 3), wherein the plurality of driving components (220) are disposed in the second region of the first substrate (22), and the plurality of driving components (220) are located between the first region of the first substrate (see fig. 3 above) and the flexible printed circuit board (24).  

 	Pertaining to claim 3, Li et al. discloses20 	, wherein the plurality of driving components (220) and the flexible printed circuit board (24) are located on the same side of the first substrate (22).  

Pertaining to claim 4, Li et al. discloses, wherein the plurality of driving components (220), the flexible printed circuit board (24) and the second substrate (21) are located on the same side of the first substrate (22).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0199038 A1) in view of Lin (US 2004/0227716 A1).
.

Pertaining to claim 5, Li et al. discloses all the claimed limitation except, wherein the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller.  
 	However, Lin teaches wherein the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller in the device of Li et al. based on the teachings of Lin in order to provide the display allows the combination of clocks and provides flexibility in the design, thus avoiding the obstacles for generating future generation of display. The display allows different driver groups to have different number of drivers or to drive different number of pixels. The display allows all the driver numbers for each group and pixels in each group to be updated without requiring any firmware/software setting (Advantage of DERWENT).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0199038 A1) in view of LI et al. (US 2018/0336813 A1).
.
 	Pertaining to claim 6, Li et al. discloses all the claimed limitations except, further comprising a gamma corrector, wherein the gamma corrector is disposed on the flexible printed circuit board and electrically 5connected to the flexible printed circuit board.  

 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gamma corrector, wherein the gamma corrector is disposed on the flexible printed circuit board and electrically 5connected to the flexible printed circuit board in the device of Li et al. based on the teachings of Li et al.  in order to provide a display panel and a display device having small volume, a simple structure, and a low cost, so as to solve a technical problem of the existing display panel and display device which have larger volume, a more complicated driving circuit structure, and higher manufacturing cost (Summary of the invention, paragraph [0005]),

 	Pertaining to claim 7, Li et al. discloses, further comprising a connector, wherein the connector (223, see fig. 2) is disposed on the flexible printed circuit board (24) and electrically connected to the flexible printed circuit board (24).  

 	Pertaining to claim 8, Li et al. discloses, further comprising a first polarizer (26, see fig. 3) and a second 10polarizer (27, see fig. 3), wherein the first substrate (21) is disposed between the first polarizer (26) and the display medium layer (28), and the first polarizer (26) is located in the first region of the first substrate (21); and the second substrate (22) is disposed between the second polarizer (27) and the display medium 

 	Pertaining to claim 9, Li et al. discloses 15 	, wherein the first substrate is a thin film transistor array substrate (see paragraph [0025], lines 1-3).  

 	Pertaining to claim 10, Li et al. discloses An electronic device (20), comprising a display and a system host (see fig. 2), wherein the display comprises a first substrate (22), a second substrate (21), a display medium layer (28), and a flexible printed circuit board (24), wherein 20the first substrate is an active component array substrate (see paragraph [0025, lines 1-3) and comprises a first region and a second region (see fig. 3 above); the second substrate (21) is disposed opposite to the first substrate (22) and faces the first region of the first substrate (see fig. 3 above), and the second region of the first substrate is a region of the first substrate extending beyond the second substrate (21);  -13-File: 084070usfthe display medium layer (28) is disposed between the first substrate (22) and the second substrate (21) and located in the first region of the first substrate (see fig. 3 above); the flexible printed circuit board (24) is disposed in the second region of the first substrate (22), the first substrate (22) is electrically connected to the flexible printed circuit board (24), and an 5orthographic projection of the flexible printed circuit board on the first substrate is located within a range of the first substrate (see fig. 3 above); and the system host is pivotally connected to the display, and electrically connected to the display (see paragraph [0029]).

Pertaining to claim 11, Li et al. discloses15, further comprising a plurality of driving components (220, see fig. 3), wherein the plurality of driving components (220) are disposed in the second region of the first substrate (22), and the plurality of driving components (220) are located between the first region of the first substrate (see fig. 3 above) and the flexible printed circuit board (24).  

 	Pertaining to claim 12, Li et al. discloses20 	, wherein the plurality of driving components (220) and the flexible printed circuit board (24) are located on the same side of the first substrate (22). 

 	Pertaining to claim 13, Li et al. discloses, wherein the plurality of driving components (220), the flexible printed circuit board (24) and the second substrate (21) are located on the same side of the first substrate (22).  

 	Pertaining to claim 14, Li et al. discloses all the claimed limitation except, wherein the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller.  
 	However, Lin teaches wherein the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller (see paragraph [0004]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the plurality of driving components comprise at least one source driver integrated circuit and a source integrated timing controller in .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0199038 A1) in view of LI et al. (US 2018/0336813 A1).
.
 	Pertaining to claim 15, Li et al. discloses all the claimed limitations except, further comprising a gamma corrector, wherein the gamma corrector is disposed on the flexible printed circuit board and electrically 5connected to the flexible printed circuit board.  
 	However, Li et al. teaches further comprising a gamma corrector, wherein the gamma corrector is disposed on the flexible printed circuit board and electrically 5connected to the flexible printed circuit board (see paragraph [0014]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a gamma corrector, wherein the gamma corrector is disposed on the flexible printed circuit board and electrically 5connected to the flexible printed circuit board in the device of Li et al. based on the teachings of Li et al.  in order to provide a display panel and a display device having small volume, a simple structure, and a low cost, so as to solve a technical problem of the existing 

	Pertaining to claim 16, Li et al. discloses, further comprising a connector, wherein the connector (223, see fig. 2) is disposed on the flexible printed circuit board (24) and electrically connected to the flexible printed circuit board (24).  

 	Pertaining to claim 17, Li et al. discloses, further comprising a first polarizer (26, see fig. 3) and a second 10polarizer (27, see fig. 3), wherein the first substrate (21) is disposed between the first polarizer (26) and the display medium layer (28), and the first polarizer (26) is located in the first region of the first substrate (21); and the second substrate (22) is disposed between the second polarizer (27) and the display medium layer (28), and the second polarizer (27) is disposed corresponding to the first polarizer (26).  

 	Pertaining to claim 18, Li et al. discloses 15 	, wherein the first substrate is a thin film transistor array substrate (see paragraph [0025], lines 1-3).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848